DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-24 are pending and under examination.

Priority
This application is a CIP of 16/177,361, filed 10/31/2018, which is a CIP of 15/876,553, filed 01/22/2018, which is a CIP of 15/601,331, filed 05/22/2017, which is a CIP of 15/238,909, filed 08/17/2016, which is a CIP of 15/076,080, filed 03/21/2016, which is a CIP of 14/730,585, filed 06/04/2015, which claims priority to 62/022,041, filed 07/08/2014.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/238,909, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The claims are drawn to “species” of liquid spray formulations comprising naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate.  Specifically, the claims recite specific amounts of each of claimed components.  Claim 1 is representative and reproduced below:

    PNG
    media_image1.png
    145
    695
    media_image1.png
    Greyscale

The claims find literal support in the as-filed disclosure at [0037]-[0042].  Specifically, Claim 1 finds support in [0037], Claim 5 finds support in [0038], Claim 9 finds support in [0039], Claim 13 finds support in [0040], Claim 17 finds support in [0041], and Claim 21 finds support in [0042].
	The claims also find implied support in, inter alia, Table 22, which describes formulations comprising naloxone, water, ethanol, propylene glycol, and edetate disodium dihydrate in amounts falling within the scope of the instant claims, and in [00036].
	While none of the prior-filed applications contain the above paragraphs literally describing the now claimed formulations, Application Nos. 16/177,361, 15/876,553, and 15/601,331 contain Table 22, which provide implied support for the claimed subject matter.   Application No. 15/238,909, however, does not contain Table 22 and does not describe, explicitly or implicitly, the claimed amounts of naloxone, water, ethanol, propylene glycol, and edetate disodium dihydrate.
	Accordingly, the claims are not afforded the benefit of the 15/238,909 filing date.  The earliest effective U.S. filing date afforded the instant claims is May 22, 2017, the filing date of Application No. 15/601,331.

Information Disclosure Statement
No Information Disclosure Statement has been filed.  

Claim Construction and Broadest Reasonable Interpretation (BRI) of the Claims
	The Specification expressly defines the term “about” to mean plus or minus 10%, e.g., “about 10% w/w” is to be understood as “9% to 11% w/w”.  Therefore amounts within 10% of the claimed value are encompassed by the scope of the claims.  See [000154].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,642,848
Claims 5-8, 13-16, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,642,848. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed amounts of naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate fall squarely within the ranges recited in the ‘848 patent claims.  Specifically, claims 1-2 of the ‘848 patent recite:

    PNG
    media_image2.png
    153
    265
    media_image2.png
    Greyscale

“[W]here general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Here, the claims of the ’848 patent explicitly disclose the same liquid spray formulations comprising naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate and disclose narrow ranges of amounts of the components. Thus, the general conditions of Claims 5, 13, and 21 are known, and it would have been obvious to one of skill in the art to determine the optimal amounts of naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate within the narrow ranges claimed in the ‘848 patent.
	Claims 4-6 of the ‘848 recite the same methods of treating opioid dependence, opioid overdose, and congenital insensivity to pain with anhidrosis recited in dependent Claims 6-8, 14-16, and 22-24 comprising administering the claimed “sublingual spray formulation” to a patient in need thereof.  It would have been prima facie obvious to a person of ordinary skill in the art that a “sublingual spray formulation” as recited in the ‘848 patent claims would be administered “sublingually” as recited in the instant claims.
	NOTE: Claims 1-4, 9-12, and 17-20 are not included in this rejection because they require, inter alia, “about 66% w/w water” and “about 20.0% w/w ethanol”, which fall outside the scope of “about 30% to about 40% w/w water” and “about 50% to about 60% w/w ethanol” recited in the ‘848 patent claims.

U.S. Patent No. 10,441,538
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,441,538. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed amounts of naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate fall squarely within the ranges recited in the ‘686 patent claims.  Specifically, claims 1 and 5 of the ‘538 patent recites:

    PNG
    media_image3.png
    84
    267
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    86
    265
    media_image4.png
    Greyscale

The ‘538 patent expressly defines the term “about” to mean plus or minus 10%, e.g., “about 10% w/w” is to be understood as “9% to 11% w/w”.  Therefore amounts within 10% of the claimed value are encompassed by the scope of the claims.  See col. 14, lines 15-20.  Note that this definition of “about” is identical to the definition provided in the present disclosure.
	Accordingly, “about 9% w/w naloxone” as recited in the ‘538 patent claims is construed to mean 8.1% w/w to 9.9% w/w.  As “about 7.5% w/w naloxone” recited in the present claims means 6.75% w/w to 8.25% w/w, the scope of the ‘538 patent claims and the instant claims overlap.  
“[W]here general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Here, the claims of the ’538 patent explicitly disclose the same liquid spray formulations comprising naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate and disclose narrow ranges of amounts of the components. Thus, the general conditions of Claims 1, 5, 9, 13, 17, and 21 are known, and it would have been obvious to one of skill in the art to determine the optimal amounts of naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate within the narrow ranges claimed in the ‘538 patent.
Claims 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24 differ from the ‘538 patent claims in so far as the ‘538 patent claims do not claim methods of treatment.  However, the ‘538 patent claims the same formulations recited in the instant claims and discloses the use thereof in treating the same methods of treating opioid dependence, opioid overdose, and congenital insensivity to pain with anhidrosis as recited in dependent Claims 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24 comprising administering the formulations disclosed and claimed therein to a patient in need thereof, wherein administration occurs either intranasally, sublingually or intranasally and sublingually, wherein if administration occurs intranasally and sublingually administration occurs simultaneously, sequentially or concomitantly (col. 2, lines 37-61 of the ‘538 patent).  
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘538 patent) claims liquid spray formulations comprising naloxone or a pharmaceutically acceptable salt thereof, water, propylene glycol, ethanol, and edetate disodium dihydrate and discloses the utility of those liquid spray formulations for treating opioid dependence, opioid overdose, and congenital insensivity to pain with anhidrosis comprising administering the formulations disclosed and claimed therein to a patient in need thereof, wherein administration occurs either intranasally, sublingually or intranasally and sublingually, wherein if administration occurs intranasally and sublingually administration occurs simultaneously, sequentially or concomitantly (col. 2, lines 37-61 of the ‘538 patent).  Applicants’ later application (the instant application) claims a method of using those liquid spray formulations claimed in the earlier ‘538 patent for a particular use (treating opioid dependence, opioid overdose, and congenital insensivity to pain with anhidrosis) described in the specification of the earlier ‘538 patent.

	
U.S. Patent No. 10,617,686
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,617,686. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed amounts of naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate fall squarely within the ranges recited in the ‘686 patent claims.  Specifically, claim 1 of the ‘510 patent recites:

    PNG
    media_image5.png
    80
    267
    media_image5.png
    Greyscale

“[W]here general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Here, the claims of the ’686 patent explicitly disclose the same liquid spray formulations comprising naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate and disclose narrow ranges of amounts of the components. Thus, the general conditions of Claims 1, 5, 9, 13, 17, and 21 are known, and it would have been obvious to one of skill in the art to determine the optimal amounts of naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate within the narrow ranges claimed in the ‘686 patent.
	Claims 3-5 of the ‘686 recite the same methods of treating opioid dependence, opioid overdose, and congenital insensivity to pain with anhidrosis recited in dependent Claims 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24 comprising administering the formulation of claim 1 to a patient in need thereof, wherein administration occurs either intranasally, sublingually or intranasally and sublingually, wherein if administration occurs intranasally and sublingually administration occurs simultaneously, sequentially or concomitantly.  

U.S. Patent No. 10,722,510
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,722,510. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed amounts of naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate fall squarely within the ranges recited in the ‘510 patent claims.  Specifically, claim 1 of the ‘510 patent recites:

    PNG
    media_image6.png
    114
    266
    media_image6.png
    Greyscale

“[W]here general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Here, the claims of the ’510 patent explicitly disclose the same liquid spray formulations comprising naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate and disclose narrow ranges of amounts of the components. Thus, the general conditions of Claims 1, 5, 9, 13, 17, and 21 are known, and it would have been obvious to one of skill in the art to determine the optimal amounts of naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate within the narrow ranges claimed in the ‘510 patent.
	Claims 5-7 of the ‘510 recite the same methods of treating opioid dependence, opioid overdose, and congenital insensivity to pain with anhidrosis recited in dependent Claims 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24 comprising administering the formulation of claim 1 to a patient in need thereof, wherein administration occurs either intranasally, sublingually or intranasally and sublingually, wherein if administration occurs intranasally and sublingually administration occurs simultaneously, sequentially or concomitantly.  	



U.S. Application No. 16/177,361
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-9, 12-13, and 18-28 of copending Application No. 16/177,361 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the claimed amounts of naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate fall squarely within the ranges recited in the ‘361 application claims.  Claim 18 of the ‘361 application is representative of the scope of the ‘361 application claims and recites:

    PNG
    media_image7.png
    143
    686
    media_image7.png
    Greyscale

Dependent claims of the ‘361 application recite the chelating agent is edetate disodium dihydrate (Claim 20).
“[W]here general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Here, the claims of the ‘361 application explicitly disclose the same liquid spray formulations comprising naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate and disclose narrow ranges of amounts of the components. Thus, the general conditions of Claims 1, 5, 9, 13, 17, and 21 are known, and it would have been obvious to one of skill in the art to determine the optimal amounts of naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate within the narrow ranges claimed in the ‘361 application.
Claims 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24 differ from the ‘361 application claims in so far as the ‘361 application claims do not claim methods of treatment.  However, the ‘361 application claims the same formulations recited in the instant claims and discloses the use thereof in treating the same methods of treating opioid dependence, opioid overdose, and congenital insensivity to pain with anhidrosis as recited in dependent Claims 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24 comprising administering the formulations disclosed and claimed therein to a patient in need thereof, wherein administration occurs either intranasally, sublingually or intranasally and sublingually, wherein if administration occurs intranasally and sublingually administration occurs simultaneously, sequentially or concomitantly ([00017]-[00019] of the ‘361 application).  
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier application (the ‘361 application) claims liquid spray formulations comprising naloxone or a pharmaceutically acceptable salt thereof, water, propylene glycol, ethanol, and edetate disodium dihydrate and discloses the utility of those liquid spray formulations for treating opioid dependence, opioid overdose, and congenital insensivity to pain with anhidrosis comprising administering the formulations disclosed and claimed therein to a patient in need thereof, wherein administration occurs either intranasally, sublingually or intranasally and sublingually, wherein if administration occurs intranasally and sublingually administration occurs simultaneously, sequentially or concomitantly ([00017]-[00019] of the ‘361 application).  Applicants’ later application (the instant application) claims a method of using those liquid spray formulations claimed in the earlier ‘361 application for a particular use (treating opioid dependence, opioid overdose, and congenital insensivity to pain with anhidrosis) described in the specification of the earlier ‘361 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 5-8, 13-16, and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over AMANCHA ET AL. (US 2016/0008349 A1; Published Jan. 14, 2016).1

Teachings of AMANCHA ET AL.
	Amancha et al. disclose sublingual spray formulations containing naloxone, a pharmaceutically acceptable salt thereof, or a derivative thereof. The invention is further directed to methods of treating opioid dependence, opioid overdose, and congenital insensitivity to pain with anhidrosis by administering sublingual spray formulations containing naloxone, pharmaceutically acceptable salts thereof, or derivatives thereof to a patient in need thereof. See [0001].
	Amancha et al. disclose in one embodiment, the invention is directed to sublingual spray formulations comprising an effective amount of naloxone, a pharmaceutically acceptable salt or a derivative thereof, water as a solvent, a cosolvent and an antioxidant. In a preferred embodiment, naloxone is in salt form. See [0014].
	The cosolvent may be a mixture of an alcohol and a glycol, or a mixture thereof. The formulations preferably contain from about 5 to about 90% w/w cosolvent. More preferably the formulations contain from about 20% to about 70% or from about 40% to about 65% w/w cosolvent. In a most preferred embodiment, the formulations contain about 60% w/w cosolvent. See [0015].
	Water is used in the present formulations as the solvent. Preferably, from about 10% to about 95% w/w water is in the formulations. More preferably, from about 20% to about 80% w/w water is in the formulations. Even more preferably, from about 25% to about 45% w/w water is in the formulations. In most preferred embodiments, the formulations contain about from about 30% to about 40% w/w water, or about 29.8%, 33.2%, 34.5% or 37.5% w/w water. See [0022].
	In another preferred embodiment, the formulations contain ethanol as the alcohol. See [0024].
	In yet another preferred embodiment, the formulations contain propylene glycol as the glycol. See [0026].
	In another embodiment, the formulations of the present invention contain a chelating agent. In a preferred embodiment, the chelating agent is edetate disodium dihydrate. See [0026].
	In an embodiment, the formulations contain from about 0.001% to about 0.5% w/w of the chelating agent. In a preferred embodiment, the formulations contain from about 0.001% w/w to about 0.10% of the chelating agent. In a more preferred embodiment, the formulations contain from about 0.002% to about 0.1% w/w of the chelating agent. In a more preferred embodiment, the formulations contain from about 0.002 to about 0.008% w/w of the chelating agent. See [0027].
	In a preferred embodiment, the present invention is directed to sublingual spray formulation comprising naloxone, a pharmaceutically acceptable salt or a derivative thereof, in an amount from about 0.01% to about 15% w/w, water in an amount from about 10% to about 95% w/w, a cosolvent in an amount from about 5% to about 90% w/w, an antioxidant in an amount from about 0.0001% to about 0.1% w/w, and a chelating agent in an amount from about 0.001% to 0.5%, wherein the % w/w is of the total formulation. In a preferred embodiment, the formulation also contains menthol in an amount from about 0.001% to about 0.1% w/w. In another preferred embodiment, the formulation contains edetate disodium dihydrate as the chelating agent. See [0028].
	In an embodiment, the formulations of the present invention are directed to sublingual spray formulations wherein the amount of naloxone salt is from about 5% to about 8% w/w, the amount of water is from about 30% to about 35% w/w, the ethanol is from about 50% to about 60% w/w, the propylene glycol is from about 3% to about 7% w/w, and the antioxidant is from about 0.01% to about 0.03% w/w, wherein the % w/w is of the total formulation. Preferably, this formulation contains about 6.7% w/w naloxone salt, about 33.2% w/w water, about 55% w/w ethanol, and about 5% propylene glycol. In an embodiment, the formulation also contains about 0.005% w/w or 0.02% disodium edetate dihydrate. See [0033].
	In yet another embodiment, the formulations of the present invention are directed to sublingual spray formulations wherein the amount of naloxone is from about 8% to about 12% w/w, the amount of water is from about 25% to about 35% w/w, the amount of ethanol is from about 50% to about 60% w/w, the amount of propylene glycol is from about 3% to about 7% w/w, and the amount of antioxidant is from about 0.01% to about 0.03% w/w, wherein the % w/w is of the total formulation. Preferably, the formulation contains about 10.1% w/w naloxone, about 29.8% w/w water, about 55% w/w ethanol, and about 5% propylene glycol. In an embodiment, the formulation also contains about 0.005% or 0.02% w/w disodium edetate dihydrate. See [0035].
	In preferred embodiments the pharmaceutically acceptable salt is hydrochloride dihydrate. See [0038].
	In other more preferred embodiments the cosolvent is a mixture of propylene glycol at about 5% w/w and ethanol at about 55% w/w. See [0046].
	Representative formulations comprising naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate are provided in Table 1.
	In other aspects, the invention is directed to methods for treating opioid dependence, opioid overdose, or congenital insensitivity to pain with anhidrosis comprising administering the sublingual spray formulations of the present invention to a patient in need of treatment. See [0010]-[0012].

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
 “[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
“[W]here general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
Amancha et al. disclose the same liquid spray compositions comprising naloxone or a salt thereof, water, propylene glycol, ethanol, and edetate disodium dihydrate recited in the instant claims.  Most specifically, Amancha  et al. disclose the following species of such compositions:

    PNG
    media_image8.png
    203
    351
    media_image8.png
    Greyscale

	The instant claims constitute additional “species” of the formulations taught in Amancha et al., differing from the Amancha et al. formulations in the specific amounts of naloxone or a salt thereof, water, propylene glycol, ethanol, and edetate disodium dihydrate present in the formulations.
“[W]here general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Here, Amancha et al. explicitly disclose the same liquid spray formulations comprising naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate, disclose narrow ranges of amounts of the components, and provide representative examples of such formulations. Thus, the general conditions of Claims 5, 13, and 21 are known, and it would have been obvious to one of skill in the art to determine the optimal amounts of naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate within the narrow ranges disclosed in Amancha et al.
	Respecting naloxone or a salt thereof, Amancha et al. disclose the amount ranges from 0.01% to about 15% w/w, more specifically from about 5% to about 8% w/w or from about 8% to about 12% w/w.  Amancha et al. provides specific examples comprising 2.44%, 4.00%, 6.7%, or 10.1% w/w naloxone. The claims recite the amount of naloxone or salt thereof is about 7.5%, about 8%, or about 9%, all of which fall within the narrow ranges described in Amancha et al. and close to the specific amounts (6.7% and 10.1%) exemplified in the working examples.  A person of ordinary skill in the art would therefore have found these amounts prima facie obvious.
	Respecting water, Amancha et al. disclose the amount of water is about 10% to about 95% w/w, more preferably from about 20% to about 80% w/w, even more preferably from about 25% to about 45% w/w. In most preferred embodiments, the formulations contain about from about 30% to about 40% w/w water, or about 29.8%, 33.2%, 34.5% or 37.5% w/w water. See [0022]. Amancha et al. provide specific examples comprising 29.8%, 33.2%, 34.5% or 37.5% w/w water.  The claims recite the amount of water is about 36%, which fall squarely within the ranges described in Amancha et al.  Indeed, 36% water is close to the specific amounts (34.5% and 37.5%) exemplified by Amancha et al.  A person of ordinary skill in the art would therefore have found these amounts prima facie obvious.
	Respecting the co-solvent of propylene glycol and ethanol, Amancha et al. disclose the cosolvent is a mixture of propylene glycol at about 5% w/w and ethanol at about 55% w/w ([0046]), which is exemplified in the formulations in Table 1.  The claims recite the amount of ethanol is about 50% w/w and the amount of propylene glycol is about 5.0% w/w.  Thus, the amount of propylene glycol is the same amount taught in Amancha et al. and the amount of ethanol is encompassed by the “about 55% w/w) taught in Amancha et al. because Amancha et al. teach “about” means plus or minus 10%, thus rendering these amounts prima facie obvious.
	Respecting edetate disodium dihydrate, Amancha et al. teaches the amount is 0.005% w/w or 0.02% w/w, exemplifying 0.005% w/w in the formulations in Table 1, which anticipate the claimed “about 0.005% w/w”.
	Accordingly, as Amancha et al. teach the general conditions for making liquid spray formulations comprising naloxone, water, propylene glycol, ethanol, and edetate disodium dihydrate in amounts that encompass the amounts recited in the instant claims, the claimed formulations and methods of use thereof would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
    

    
        1 As discussed supra, the claims are not entitled to the benefit of the filing date of Application No. 15/238,909.  As the earliest effective U.S. filing date afforded the instant claims is May 22, 2017, Amancha et al. qualifies as prior art under 35 U.S.C. 102(a)(1).